Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 6-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 allowed.

     Applicant’s arguments, see pages 12-14 of the response, filed 11/05/2020, with respect to the rejection(s) of claims 1-5 as being anticipated by Ogihara (U.S. 2017/0017156)/ the rejection(s) of claims 1, 2, and 5 as being anticipated by Ohnishi (U.S. 2015/0248057) ( particularly the arguments that Ogihara/Ohnishi discloses neither the recited sulfonic acid compound nor an amount of the recited sulfonic acid compound in the dihydroxynaphthalene is 100 ppm or less, as recited in amended claim 1, because Ogihara discloses sulfur-containing acid catalyst includes sulfuric acid, methanesulfonic acid, n-butanesulfonic acid, camphorsulfonic acid, tosic acid, and trifluoromethanesulfonic acid and Ohnishi discloses that the sulfur-containing acid compound includes bis(4-hydroxyphenyl)sulfone, p-toluenesulfonic acid, trifluoromethanesulfonic acid, pyridinium p-toluenesulfonate, and sulfosalicylic acid)  have been fully considered and are persuasive.  The pending rejection(s) of claims 1-5, as set forth in the office action dated 07/08/2020 has been withdrawn. Claims 6-22 are allowed because they depend on claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713